Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This is in response to the amendment filed 03/22/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 8-11, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0149335 (Meadows) in view of U.S. Patent Publication Number 2003/0009095 (Skarda), U.S. Patent Publication Number 2007/0225554 (Maseda et al.)

	Meadows fails to disclose the stylet includes a distal guide bend, the stylet directing the distal guide bend, where the insulative body defines a point along the lumen where no rotational coupling of the stylet is present.
	Skarada, from the same field of endeavor teaches a similar method as shown in Figure 15, where the stylet includes a distal guide bend for the purpose of the stylet imparting a distal bend on the lead that the stylet is inserted into in order to orient the lead distal end into alignment with an anatomical feature at the accessed site. See paragraph [0007].
	Skarada also disclose the lead has an insulative body (360).  See paragraph [0078].
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the stylet of the method disclosed by Meadows include a distal guide bend on the stylet disclosed by Meadows and the step of directing the distal guide bend, in order to configure the stylet to 
	Alternatively, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the lead in the method disclosed by Meadows by substituting the material of the lead body disclosed by Skarada for the material of the lead body disclosed by meadows such that it was an elongate insulative body because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
	Maseda, from a related field of endeavor teaches a similar body as shown in Figures 3, 3A, 3B where the body includes a coupling feature (first region 72, see paragraph [0032]) and further defines a point (point in second region 74, see paragraph [0032]) along the lumen where no rotational coupling to a stylet is present, for the purpose of reducing contact with a portion of structure similar to a stylet to reduce backlash, allow the structure to rotate the body in one configuration (when instrument is keyed), and rotate relative the body (unkeyed). See paragraphs [0032], [0038].
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the elongated insulative body of the method disclosed by Meadows such that it included a point along the lumen where no rotational coupling of the stylet is present, by changing a shape of the portion of the stylet lumen and the shape of the stylet, such that the stylet and the stylet lumen have circular and non-circular cross-sections, in order to reduce contact with a portion of the stylet to reduce backlash, allow the stylet to rotate the body in one configuration (when stylet is keyed), and rotate relative the body (unkeyed), and keep track of which direction the stylet is.

 	Regarding claim 2, Meadows discloses the coupling feature within the lumen comprises at least one of a hexagonal passage, a star passage, and a square passage. See paragraph [0026].
 	Regarding claim 3, Meadows discloses the coupling feature on the stylet comprises at least one of a hexagonal shaft, a star shaped shaft, and a square shaped shaft.  See paragraph [0026].
Regarding claim 9, 16, Meadows discloses as shown in Figures 1, 5A, 5B, 6A-6C  An implantable medical lead kit, comprising: an implantable medical lead (lead 102, see paragraph [0022]) with an 
Meadows fails to disclose the stylet includes a distal guide bend, the stylet directing the distal guide bend.
	Skarada. from the same field of endeavor teaches a similar method as shown in Figure 15, where the stylet includes a distal guide bend for the purpose of the stylet imparting a distal bend on the lead that the stylet is inserted into in order to orient the lead distal end into alignment with an anatomical feature at the accessed site. See paragraph [0007].
	Skarada also disclose the lead has an insulative body (360).  See paragraph [0078].
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the stylet of the method disclosed by Meadows include a distal guide bend on the stylet disclosed by Meadows in order to configure the stylet to imparting a distal bend on the lead that the stylet is inserted into in order to orient the lead distal end into alignment with an anatomical feature at the accessed site.
	Alternatively, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the lead in the method disclosed by Meadows by substituting the material KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
	
Regarding claim 10, Meadows discloses the coupling feature within the lumen comprises at least one of a hexagonal passage, a star passage, and a square passage. See paragraph [0026].
 	Regarding claim 11, Meadows discloses the coupling feature on the stylet comprises at least one of a hexagonal shaft, a star shaped shaft, and a square shaped shaft.  See paragraph [0026].
	
Claims 4, 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0149335 (Meadows) in view of U.S. Patent Publication Number 2003/0009095 (Skarda), U.S. Patent Publication Number 2007/0225554 (Maseda et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2002/0065543 (Gomperz et al.)
 	Regarding claims 4, 5 Meadows fails to disclose discloses wherein providing the rotational coupling comprises providing a coupling between a proximal end of the implantable medical lead and a hub of the stylet, wherein the coupling between the proximal end of the implantable medical lead and the hub comprises at least one of a tapered frictional fit, a threaded fit, and a splined fit
	Gomperz et al., from the same field of endeavor teaches a similar method as shown in Figures 3-6, where the method includes providing the rotational coupling comprises providing a coupling (threaded region 30, tapped bore 34, see paragraph [0036]) between a proximal end of the implantable medical lead and a hub of the stylet, wherein the coupling between the proximal end of the implantable medical lead and the hub comprises at least one of a tapered frictional fit, a threaded fit, and a splined fit, for the purpose of configuring the lead and stylet to be removed as a single structure. See paragraph [0036].
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the lead and stylet in the method disclosed by Meadows to include threaded region 30, tapped bore 34 such that providing the rotational coupling comprises providing a coupling between a proximal 
 Claims 6, 7, 19, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0149335 (Meadows) in view of U.S. Patent Publication Number 2003/0009095 (Skarda), U.S. Patent Publication Number 2007/0225554 (Maseda et al.)
as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2005/0065508 (Johnson et al.)
	Regarding claims 6, 7, 19, 20 Meadows fails to disclose wherein providing the implantable medical lead with the torsional stiffness over the length of the implantable medical lead comprises including a metal shield within a jacket of the implantable medical lead, wherein the metal shield comprises a metal wire braid, wherein the metal wire braid is present between an outer insulation layer providing the jacket and an inner insulation layer that defines the lumen of the elongated insulative body, wherein the outer insulation layer is bonded to the inner insulation layer. 
	Johnson et al, from the same field of endeavor teaches a similar method which includes a similar lead as shown in Figure 4, where providing the implantable medical lead with the torsional stiffness over the length of the implantable medical lead comprises including a metal shield within a jacket of the implantable medical lead, wherein the metal shield comprises a metal wire braid, wherein the metal wire braid is present between an outer insulation layer providing the jacket and an inner insulation layer that defines the lumen of the elongated insulative body, wherein the outer insulation layer is bonded to the inner insulation layer for the purpose of imparting additional stiffness and/or structural strength. See paragraphs [0037], [0129].
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lead in the method disclosed by Meadow to include the metal shield within a jacket of the implantable medical lead, wherein the metal shield comprises a metal wire braid, in order to impart additional stiffness and/or structural strength.
 Claims 12, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0149335 (Meadows) in view of U.S. Patent Publication Number 2003/0009095 (Skarda), U.S. Patent Publication Number 2007/0225554 (Maseda et al.) as applied to claim 9 above, and further in view of U.S. Patent Publication Number 2002/0065543 (Gomperz et al.)
 	Regarding claims 12, 13 Meadows fails to disclose discloses wherein providing the rotational coupling comprises providing a coupling between a proximal end of the implantable medical lead and a hub of the stylet, wherein the coupling between the proximal end of the implantable medical lead and the hub comprises at least one of a tapered frictional fit, a threaded fit, and a splined fit
	Gomperz et al., from the same field of endeavor teaches a similar method as shown in Figures 3-6, where the method includes providing the rotational coupling comprises providing a coupling (threaded region 30, tapped bore 34, see paragraph [0036]) between a proximal end of the implantable medical lead and a hub of the stylet, wherein the coupling between the proximal end of the implantable medical lead and the hub comprises at least one of a tapered frictional fit, a threaded fit, and a splined fit, for the purpose of configuring the lead and stylet to be removed as a single structure. See paragraph [0036].
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the lead and stylet disclosed by Meadows to include threaded region 30, tapped bore 34 such that providing the rotational coupling comprises providing a coupling between a proximal end of the implantable medical lead and a hub of the stylet, wherein the coupling between the proximal end of the implantable medical lead and the hub comprises at least one of a tapered frictional fit, a threaded fit, and a splined fit, in order to configure the lead and stylet to be removed as a single structure
Claims 14, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0149335 (Meadows) in view of U.S. Patent Publication Number 2003/0009095 (Skarda), U.S. Patent Publication Number 2007/0225554 (Maseda et al.)
 as applied to claim 9 above, and further in view of U.S. Patent Publication Number 2005/0222658 (Hoegh et al.)
	Regarding claims 14, 15 Meadows fails to disclose wherein providing the implantable medical lead with the torsional stiffness over the length of the implantable medical lead comprises including a metal shield within a jacket of the implantable medical lead, wherein the metal shield comprises a metal wire 

	Hoegh et al., from the same field of endeavor teaches a similar method which includes a similar lead as shown in Figure 3, where providing the lead includes a metal shield within a jacket of the implantable medical lead, wherein the metal shield comprises a metal wire braid for the purpose of shielding the lead from EMF which produces undesirable temperature increases. See paragraphs [0055], [0056].
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lead in the method disclosed by Meadow to include the metal shield within a jacket of the implantable medical lead, wherein the metal shield comprises a metal wire braid, in order to shield the lead from EMF which produces undesirable temperature increases.
Claims 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0149335 (Meadows) in view of U.S. Patent Publication Number 2003/0009095 (Skarda), U.S. Patent Publication Number 2007/0225554 (Maseda et al.) as applied to claim 1 above, and further in view of U.S. Patent Number 6,263,250 (Skinner et al.)
Regarding claim 17 Meadows discloses conductors (see paragraph [0028]) contained within the elongated insulative body.
Meadows fails to disclose wherein conductors are present in the lumen together with the stylet at the point along the lumen where no rotational coupling to the stylet is present.
Skinner et al., from the same field of endeavor teaches a similar method which includes the use of a similar lead as shown in Figure 2C, where the lead includes conductors (turns of elongate conductor 116, see col. 3, lines 28-37) used for the same purpose of delivering current to electrodes where wherein conductors are present in the lumen together with the stylet at the point along the lumen where no rotational coupling to the stylet is present.  See col. 3, lines 53-59.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the lead disclosed by Meadows by rearranging the location of the conductors such that conductors are present in the lumen together with the stylet at the point along the lumen where no rotational coupling to the stylet is present as taught by Skinner because it would only require the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claims 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0149335 (Meadows) in view of U.S. Patent Publication Number 2003/0009095 (Skarda), U.S. Patent Publication Number 2007/0225554 (Maseda et al.)
  as applied to claim 9 above, and further in view of U.S. Patent Number 6,263,250 (Skinner et al.)
Regarding claim 18 Meadows discloses conductors (see paragraph [0028]) contained within the elongated insulative body.
Meadows fails to disclose wherein conductors are present in the lumen together with the stylet at the point along the lumen where no rotational coupling to the stylet is present.
Skinner et al., from the same field of endeavor teaches a similar method which includes the use of a similar lead as shown in Figure 2C, where the lead includes conductors (turns of elongate conductor 116, see col. 3, lines 28-37) used for the same purpose of delivering current to electrodes where wherein conductors are present in the lumen together with the stylet at the the point along the lumen where no rotational coupling to the stylet is present.  See col. 3, lines 53-59.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the lead disclosed by Meadows by rearranging the location of the conductors such that conductors are present in the lumen together with the stylet at the point along the lumen where no rotational coupling to the stylet is present as taught by Skinner because it would only require the rearrangement of parts without changing the nature of the operation of the device. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Response to Arguments
Applicant’s arguments with respect to claim(s) Meadows in view of Maseda have been considered but are not persuasive. The applicant argues the art of record fails to teach or suggest an insulative body defining a lumen in a center position because none of the channels disclosed by Maseda are in the center position.

The applicant does not address that Meadows discuses an insultive body defining a lumen in a center position.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues Maseda fails to disclose that the keying of the non-circular working channel of the endoscopic instrument is for the purpose of imparting rotation.  In response the Office respectfully disagrees.  First, Maseda explicitly discloses in paragraph [0025], the lumen with a point where no rotational coupling has the ability to avoid backlash which is failing to translate rotation, which one of ordinary skill in the art would understand as imparting rotation:

Reducing surface area contact or otherwise providing space between the working channel and the endoscopic instrument may reduce "backlash" (also known as "whip"). Backlash is understood to be a phenomenon where rotation or other manipulations of an instrument (e.g. instruments 62/64) on one end is not immediately translated to the other end of the instrument until, after a certain amount of un-translated motion occurs, the instrument abruptly translates the motion and/or otherwise "whips" around to catch up with the motion

Second, the applicant does not actually recite the step of imparting rotation and thus whether or not Maseda teaches such a feature is of little relevance as it does not relate to a limitation in the claim. Claim 1 recites “the insulative body further defines a point along the lumen where no rotation coupling in the stylet is present, such that imparting rotation directly to the implantable medical lead at the first point along the length imparts rotation to the stylet to direct the distal guide bend.”, which is a functional recitation that further defines the structure of the point.  This limitation would only require the ability to impart rotation and not the actual step of imparting rotation. Claim 3 is a device claim and recites the same functional language which further defines the claimed point.
The applicant describes the structure which is capable of imparting rotation is a non-round cross-section. See paragraphs [0400]-[0402]. Function follows structure.  Since the structural limitations (i.e., 
The applicant argues Maseda discloses that keying allows for the determination of the orientation of the instrument.  In response, the Office respectfully disagrees. Maseda recognizes in paragraph [0025] that the lumen with a point along the lumen where no rotational coupling of the stylet is present reduces "backlash" (also known as "whip"). Backlash is understood to be a phenomenon where rotation or other manipulations of an instrument (e.g. instruments 62/64) on one end is not immediately translated to the other end of the instrument. See paragraph [0025].
Furthermore, even if it were true Maseda did not recognize such a structure imparted rotation, it would be little relevance as it does not relate to a limitation in the claim and would represent a different reason for combining.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant argues that considering that the working channels with the non-circular cross-sections are off-center, this would make it difficult if not impossible to impart rotation to an instrument within the lumen during implantation but would instead move the lumen and the instrument therein to a new position somewhere around the center. 
In response, the Office respectfully disagrees. Maseda recognizes in paragraph [0025] that the lumen with a point along the lumen where no rotational coupling of the stylet is present reduces "backlash" (also known as "whip"). Backlash is understood to be a phenomenon where rotation or other manipulations of an instrument (e.g. instruments 62/64) on one end is not immediately translated to the other end of the instrument. See paragraph [0025].
The applicant describes the structure which is capable of imparting rotation is a non-round cross-section in paragraphs [0400]-[0402] of the specification, which is the exact same structure which Maseda discloses. See paragraph [0025] of Maseda. Function follows structure.  Since the structural limitations (i.e., non-round cross-section) are met by the reference, then it may be reasonably concluded that the functional limitations are also met.

The applicant argues one of ordinary skill in art would not have been persuaded to make a center lumen disclosed by Meadows with a point along the lumen that is circular as taught by Maseda and that Maseda teaches away from any modification with Meadows.  In response, the Office respectfully disagrees. Maseda does not teach the utility of having a point along the lumen that is circular only exist in a lumen that is offset from the center.  Maseda does disclose that one of ordinary skill in the art would recognize its teachings as pertaining to surgical instruments, which would include the lead disclosed by Meadows. See paragraph [0001] of Maseda.
The Federal Circuit's discussion in ICON also makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said to teach away. See In re ICON Health & Fitness, Inc., 496 F.3d 1374,1382 (Fed. Cir. 2007).
The applicant’s remarks do not address that nowhere in Maseda is there any suggestion that having a point along the lumen that is circular in a lumen in a center portion is undesirable, or that Maseda does disclose that one of ordinary skill in the art would recognize its teachings as pertaining to surgical instruments, which would include the lead disclosed by Meadows. See paragraph [0001] of Maseda.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771